DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Claim Objections
The statuses of claims 53, 56, 58, and 61 are each identified as “Previously Presented”; however, claims 53, 56, 58, and 61 each include indications to show changes made to the claim (see 37 CFR 1.121(c)(2) and MPEP 714). For the purposes of advancing prosecution, claims 53, 56, 58, and 61 are examined as if the amendments to the claims had been properly made. Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 53, 56-58, and 61-62 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53, 56-58, and 61-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Noll et al. (US 2008/0060002), Aoki et al. (US 2010/0106851), and Hawkins et al. (US 20040172650).

Regarding claim 53, Noll teaches a method for use in providing programming with targeted assets therein to user equipment devices in a content distribution system, comprising the steps of:
first operating a user equipment device to access, from a first remote network platform separate from said user equipment device, multicast programming content, said multicast programming content being delivered via one of a broadcast and a data multicast transmission mode ([0029], “Turning now to FIG. 1 as shown in FIG. 1 the IPTV network 102 delivers content and advertising to the server 104. The server 104 delivers content and advertising via 
wherein the multicast programming content includes an asset delivery opportunity at a first time ([0012], “The method includes multicasting from an IPTV server a group of targeted advertising data to a group of end user client devices; receiving at the IPTV server from an end user client device in the group of end user client devices selection data indicating selected targeted advertising data from the group of targeted advertising data; and unicasting from the IPTV server to the end user client device follow-on advertising data related to the selected targeted advertising data.” [0027], “In a particular illustrative embodiment, groups of advertisements (advertisings) or advertising data are inserted into an IPTV video stream at the time of the spot.” [0029], “The server 104 delivers content and advertising via unicast or multicast depending on the target group of end user client devices to which the advertising is directed.” Fig. 1);
second operating said user equipment device to receive, via a unicast transmission, a unicast asset for presentation to one or more users via said user equipment device at said asset delivery opportunity ([0012], “The method includes multicasting from an IPTV server a group of targeted advertising data to a group of end user client devices; receiving at the IPTV server from an end user client device in the group of end user client devices selection data indicating selected targeted advertising data from the group of targeted advertising data; and unicasting from the IPTV server to the end user client device follow-on 
monitoring said multicast programming content, at said user equipment device, to identify said asset delivery opportunity ([0012], “The method includes multicasting from an IPTV server a group of targeted advertising data to a group of end user client devices; receiving at the IPTV server from an end user client device in the group of end user client devices selection data indicating selected targeted advertising data from the group of targeted advertising data; and unicasting from the IPTV server to the end user client device follow-on advertising data related to the selected targeted advertising data.” [0027], “In a particular illustrative embodiment, groups of advertisements (advertisings) or advertising data are inserted into an IPTV video stream at the time of the spot.” [0039]); and

Noll does not expressly teach receiving the unicast transmission from a second remote network platform separate from said user equipment device and from said first remote network platform. Noll also does not expressly teach that said unicast asset is received and stored by said user equipment device at a second time prior to said first time. Noll also does not expressly teach that the monitoring of said multicast programming content to identify said asset delivery opportunity is subsequent to completing storage of said unicast asset.
Aoki provides a teaching for receiving a unicast transmission from a second remote network platform separate from a user equipment device and from a first remote network platform ([0096], “In FIG. 1, the content delivery system 1 is provided with a multicast server 20, a unicast server 30, a menu server 40, a router 50, and a client 60.” 
The combination teaches the limitations specified above; however, the combination does not expressly teach that said unicast asset is received and stored by said user equipment device at a second time prior to said first time. The combination also does not expressly teach that the monitoring of said multicast programming content to identify said asset delivery opportunity is subsequent to completing storage of said unicast asset.
Hawkins teaches:
receiving and storing a unicast asset by a user equipment device at a second time prior to an asset delivery opportunity at a first time ([0020], “targeted content will be multicast or unicast to selected viewing units for storage and/or display.” [0032], “A targeted content server 104 is used to store targeted content. This content is typically advertisements and can be directly downloaded from targeted content server 104 to the viewing unit 107 over delivery network 110.” [0082], “In the preferred, client-based embodiment, displaying stored ads is 
monitoring programming content to identify said asset delivery opportunity subsequent to completing storage of said unicast asset ([0020], “targeted content will be multicast or unicast to selected viewing units for storage and/or display.” [0082], “In the preferred, client-based embodiment, displaying stored ads is based on the detection of triggers in the television or other display signals received by viewing unit 107.” That is, ads are received and stored prior to detection of triggers to cause display of the stored ads.).
In view of Hawkins’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that said unicast asset is received and stored by said user equipment device at a second time prior to said first time, and such that the monitoring of said multicast programming content to identify said asset delivery opportunity is subsequent to completing storage of said unicast asset. By storing unicast assets, the modification would serve to reduce presentation delays due to the reception of content. The modification would serve to improve the user experience.

With respect to claim 58, Noll teaches accessing multicast programming content from a first remote network platform separate from said user equipment device for transmitting said multicast programming content to said user device ([0029], “Turning now to FIG. 1 as shown in FIG. 1 the IPTV network 102 delivers content and advertising 

Regarding claims 56 and 61, the combination further teaches wherein a remote network platform operates a targeted asset system for matching individual network users to individual assets and for addressing said asset to said user equipment device based on said matching (Noll: [0029], “Turning now to FIG. 1 as shown in FIG. 1 the IPTV network 102 delivers content and advertising to the server 104. The server 104 delivers content and advertising via unicast or multicast depending on the target group of end user client devices to which the advertising is directed. … Individual households receive unicast 106 advertising to set top box 111. More then one set top box can be located in an individual household 113 and each individual set top box can receive a separate unicast advertising stream 106. Having a separate advertising displayed at each set top box (STB) 111 tailored to target the subscriber watching television at that particular STB.”).
However, as presently combined, the combination does not expressly teach that the remote network platform operating the targeted asset system is the second remote network platform.
Aoki provides a teaching for operating a second remote network platform, separate from a user equipment device and from a first remote network platform for transmitting unicast content, for transmitting multicast content to said user equipment 
In view of Aoki’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the remote network platform operating the targeted asset system is the second remote network platform. By utilizing separate network platforms, the modification would serve to distribute processing load across the separate network platforms, thereby improving system efficiency and efficacy.

Regarding claims 57 and 62, the combination further teaches wherein said step of third operating comprises operating said user equipment device to deliver said unicast asset based on a control signal received at said user equipment device separate from said unicast asset (Noll: [0039], “As shown in block 408 the illustrative embodiment unicasts follow up advertisings to the end user device to display when an advertising is selected from a PIP display on the display. The follow-on advertisings are unicast and displayed whenever an advertising is selected from an end user device display.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dion et al. (US 2007/0240602) discloses a system for insertion of locally stored advertisements at a client set-top box (Abstract, [0008], [0010], [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.